         Case 1:17-cv-01104-WMR Document 130 Filed 04/27/20 Page 1 of 12




                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                            ATLANTA DIVISION

 SOUTHERN COAL CORPORATION,
         Plaintiff,
    v.
                                                 CIVIL ACTION FILE
 DRUMMOND COAL SALES, INC.,
                                                 NO. 1:17-cv-01104-WMR
         Defendant/Counterclaim Plaintiff,
    v.
 SOUTHERN COAL CORPORATION
 and JAMES C. JUSTICE, II,
         Counterclaim Defendants.



                        FINAL ORDER AND JUDGMENT

         The above matter having come before the Court for a bench trial on March

10-11, 2020, and after consideration of the evidence, argument of counsel, and all

appropriate matters of record, the Court finds that Section 6.14 of the Agreement is

unenforceable; that Drummond breached Section 20.2 of the Agreement; and, that

Southern Coal breached Section 6.1 of the Agreement. For the reasons discussed

below, the Court enters Judgment in favor of Drummond, and against Southern Coal

and James C. Justice, II, in the amount of $6,860,000.




                                             1
      Case 1:17-cv-01104-WMR Document 130 Filed 04/27/20 Page 2 of 12




I.    PROCEDURAL BACKGROUND

      Plaintiff Southern Coal Corporation (“Southern Coal”) filed this action

against Defendant Drummond Coal Sales, Inc. (“Drummond”) following a dispute

over pricing under a contract to transfer and store coal. Southern Coal asserted

claims for a declaratory judgment and breach of contract [Doc. 1], and Drummond

asserts counterclaims against Southern Coal and its President, James C. Justice II,

for declaratory judgment, breach of contract, and breach of a corresponding

guarantee [Doc. 40].    The Court has awarded summary judgment in favor of

Drummond as to Southern Coal’s liability for the minimum Throughput Fees under

Section 6.1 of the parties’ contract and as to James Justice’s liability under the

guarantee. [See Doc. 99]. Accordingly, the remaining issue at trial was the resolution

of the ambiguity in Section 6.14 of the parties’ contract, which is determinative of

the parties’ remaining claims.

II.   FINDINGS OF FACT

      On October 3, 2013, Southern Coal and Drummond entered into a four-year

Bulk Coal Transfer and Storage Agreement (“Agreement”). [Doc. 115 at p. 2 ¶ 5;

see also Doc. 1-1]. The 4-year term of the Agreement commenced on January 1,

2014, and expired on December 31, 2017. [Doc. 1-1 at p. 3 Section 2.1]. In exchange

for the services provided by Drummond under the Agreement, Southern Coal agreed

                                          2
          Case 1:17-cv-01104-WMR Document 130 Filed 04/27/20 Page 3 of 12




to transfer a minimum of 2,000,000 tons of coal per year through Drummond’s

facility and pay to Drummond a minimum monthly Throughput Fee of $1,000,000.

[Doc. 115 at p. 3 ¶¶ 10-13; see also Doc. 1-1 at p. 3 Section 2.2 and pp. 8-9 Section

6.1]. The Agreement further provides that the base amount for the Throughput Fee

would be adjusted upward based on increases in the “Peak Downs metallurgical

benchmark price (Benchmark).” [Doc. 115 at p. 6 ¶ 21; Doc. 1-1 at p. 11 Section

6.14]. At the time the contract was executed, the “Peak Downs metallurgical

benchmark price” was the published quarterly price of high-quality metallurgical

coal that was mined at BHP Billiton’s Peak Downs mine in Australia and sold to

Japanese steel manufacturers. [Doc.121 – Trial transcript at p. 40:16-19; see also

Doc. 72-2 at p. 5 ¶ 15; Doc. 66-2 at p. 7 ¶10].1 The Agreement does not address

what would occur if this “Benchmark” ceased to exist. The parties agreed, however,

that the Agreement may not be amended, altered, or changed except by a writing

that is executed by both Drummond and Southern Coal. [Doc. 1-1 at p. 20 Section

20.2].

         During this litigation, the parties have each offered reasonable interpretations

of the term “Peak Downs metallurgical benchmark price.” [See, for example, Doc.

40 at p. 22 ¶ 78; Doc. 66-7 at p. 8 ¶ 14; Doc. 89-1 at p. 7 ¶ 15]. Although Drummond


1
    The base price of the Benchmark at the time of the contract was $145.00 per metric ton.
                                                  3
       Case 1:17-cv-01104-WMR Document 130 Filed 04/27/20 Page 4 of 12




has presented evidence at trial to show that there has always been only one

benchmark in the metallurgical coal industry and that there were a variety of terms

used to describe this benchmark, including the “Peak Downs” benchmark [See Doc.

120 – Trial transcript at pp. 208-210, 219-220; Doc. 121 – Trial transcript at pp. 16-

22, 133], the Court finds the following evidence to be more credible and persuasive.

       Dennis Steul, Drummond’s vice president of sales and the primary negotiator

of the terms of the Agreement, testified that he always considered the term “Peak

Downs” to be a specific reference to the mine owned by BHP Billiton.2 [Doc. 121 –

Trial transcript at p. 28]. Mr. Steul testified that premium low volatile coking coal

from other mines, such as the North Goonyella mine, do not have the same

characteristics as the premium low volatile coking coal from the Peak Downs mine.

[Id. at pp. 131-132]. Mr. Steul further testified that Drummond had contracted in

the past for coal prices based on the benchmark price for premium low volatile

coking coal from another specific mine (i.e., Goonyella coal from the North

Goonyella mine). [Id. at pp. 27-28, 131]. Mr. Steul testified further that, when

dealing with someone who is not familiar with the benchmark being referenced, it




2
  It is undisputed that “Peak Downs” is a registered trademark of BM Alliance Coal (BHP
Billiton). [Doc. 121 – Trial transcript at p. 56].
                                              4
        Case 1:17-cv-01104-WMR Document 130 Filed 04/27/20 Page 5 of 12




would be important to describe specifically the particular benchmark. [Id. at pp. 134-

135].

        Following the contract negotiations in this case, Drummond ultimately chose

the “Peaks Downs metallurgical benchmark price” as the price escalator for the

Throughput Fee. [Doc. 115 at pp. 3-6 ¶¶ 14-21; Doc. 121 – Trial transcript at p. 40:8-

15].    Mr. Steul testified that, at the time of the contract, this “Benchmark”

specifically referred to the quarterly price set by BHP Billiton for its coal that was

mined from its Peak Downs mine and sold to Japanese steelmakers. [Doc. 121 –

Trial transcript at p. 40:16-19 and p. 42:21-25 through p. 43:1]. At no time during

the negotiations did the parties discuss any trade usage of the term “Peak Downs

metallurgical benchmark” or discuss the possible use of alternative benchmarks. [Id.

at pp. 43-45].

        Based on the foregoing evidence, the Court finds that the term “Peaks Downs

metallurgical benchmark price” was intended by the parties to be, specifically, the

quarterly price set by BHP Billiton for its coal that was mined from its Peak Downs

mine and sold to Japanese steelmakers.

        During the first few months of the Agreement, the Throughput Fees invoiced

by Drummond included upward adjustments based on the Peak Downs metallurgical

benchmark price being above the base amount. [Doc. 115 at p. 6 ¶¶ 22-23; see also
                                          5
      Case 1:17-cv-01104-WMR Document 130 Filed 04/27/20 Page 6 of 12




Doc. 72-2 at p. 6 ¶¶ 16-19; Doc. 66-2 at pp. 18-19 ¶¶ 35-37]. However, from January

2014 through October 2016, the Throughput Fees invoiced by Drummond did not

have any upward adjustments based on this “Benchmark,” and the invoices during

this period were billed at the agreed upon minimum amount of $1,000,000. All of

these invoices were paid by Southern Coal. [Doc. 115 at p. 6 ¶ 24; see also Doc. 72-

2 at p. 7 ¶20; Doc. 66-2 at p. 19 ¶ 37].

      In 2014, BHP Billiton stopped offering quarterly pricing for the coal from its

Peak Downs mine, which resulted in a quarterly benchmark for metallurgical coal

being set by other Australian coal producers. [Doc. 121 – Trial transcript at pp. 12-

13, 25]. A number of coal industry publications, including Platts Coal Trader and

Doyle Trading Consultants, published this new quarterly benchmark. [Id. at pp. 17-

18, 20-21].

      In the fourth quarter of 2016, the quarterly benchmark price for metallurgical

coal – as published by Doyle Trading Consultants and other industry publications –

increased to $200.00 per metric ton. [Doc. 121 – Trial transcript at p. 20]. Although

Drummond was aware that there was no longer a quarterly benchmark price based

on “Peak Downs” coal, Drummond considered this new benchmark price, based on

metallurgical coal from other mines, to trigger Section 6.14 of the Agreement. [Id.

at pp. 12-13, 20-21; see also Doc. 72-19 at pp. 2-3]. Accordingly, in October,

                                           6
       Case 1:17-cv-01104-WMR Document 130 Filed 04/27/20 Page 7 of 12




November, and December of 2016, Drummond sent Southern Coal invoices (Invoice

Nos. 42100418, 42100419, 42100424) which billed in advance for the months of

January, February and March of 2017, respectively.3 These invoices were each in

the amount of $1,380,000, which included a $380,000 increase in the monthly

Throughput Fee for that quarter. At trial, Mr. Steul acknowledged that these upward

adjustments were based on “something totally different” than the Peak Down

metallurgical benchmark price. [Doc. 121 – Trial transcript at p. 48:3-11]. At this

point, Southern Coal was not aware that the Peak Downs metallurgical benchmark

price had ceased to exist, and Drummond made no attempt to inform Southern Coal

of that fact. [Doc. 120 – Trial transcript at pp. 72-76; Doc. 121 – Trial transcript at

pp. 48-50]. Southern Coal paid these invoices in full. [Doc. 115 at p. 7 ¶¶ 27-28; see

also Doc. 72-12, Doc. 72-15, and Doc 72-16].

       In December 2016, the quarterly benchmark price for metallurgical coal – as

published by Doyle Trading Consultants and other industry publications – increased

to $285.00 per metric ton. [Doc. 121 – Trial transcript at pp. 21-22]. Accordingly,

on January 3, 2017, Drummond sent Southern Coal an invoice (Invoice No.

42100433) which billed in advance for the month of April 2017. This invoice was



3
 Section 15 of the Agreement required Southern Coal to pay each month’s Throughput Fee to
Drummond 60 days in advance.
                                             7
       Case 1:17-cv-01104-WMR Document 130 Filed 04/27/20 Page 8 of 12




in the amount of $1,965,000, which included a $965,000 increase in the monthly

Throughput Fee for that quarter. [Doc. 72-17]. By this time, Southern Coal had

discovered that the quarterly Peak Downs metallurgical benchmark price ceased to

exist in 2014 and that there was no longer a mechanism to calculate any upward

adjustments to the monthly Throughput Fee. [Doc. 120 – Trial transcript at pp. 74-

77]. Accordingly, Southern Coal paid the $1,000,000 minimum base amount, but it

refused to pay the upward adjustment of $965,000. [Doc. 115 at pp. 7-8 ¶ 29; Doc.

120 – Trial transcript at p. 137]. Southern Coal made no further payments to

Drummond.

       Although Southern Coal stopped paying the minimum $1 million Throughput

Fee after it paid the January 2017 invoice for the month of April [Doc. 115 at p. 8 ¶

30], Southern Coal continued to use Drummond’s space to store and transfer its coal

during the months of May and June of 2017. [Doc. 120 – Trial transcript at p. 137].

III.   CONCLUSIONS OF LAW

       The Court concludes that Section 6.14 of the Agreement was rendered

unenforceable in 2014 when the “Peak Downs” benchmark, as it was constituted at

the time of the Agreement, ceased to exist and was no longer a mechanism for price




                                         8
       Case 1:17-cv-01104-WMR Document 130 Filed 04/27/20 Page 9 of 12




adjustments under the Agreement.4            However, the Court concludes that the

unenforceability of Section 6.14 had no effect on validity of the remainder of the

Agreement. The Agreement contains a “Savings Clause,” which provided that

       [i]f any section, subsection, paragraph, or provision of this Agreement
       shall be declared invalid by any court of competent jurisdiction, then
       such a judicial determination shall not affect the remaining section,
       subsections, paragraphs, or provisions of this Agreement, and each such
       other section, subsection, paragraph, or provision shall remain in full
       force and effect. [Doc. 72-3 at p. 21 Section 23].
       Where a contract provision is invalid or unenforceable and there is a savings

clause in the contract, New York courts have consistently held that the appropriate

remedy is to sever the improper provision rather than void the entire agreement. See

Christian v. Christian, 42 N.Y.2d 63, 73, 365 N.E.2d 849, 396 N.Y.S.2d 817 (1977)

(agreement which included a legally unenforceable provision and a severability

clause was enforceable as to the remaining provisions); Seabury Const. Corp. v. Dist.

Council of New York & Vicinity of United Brotherhood of Carpenters & Joiners of

Am., 461 F. Supp. 2d 193, 200 (S.D.N.Y. 2006) (holding that “even if the renewal

clause were to be found defective, that clause is severable from the Agreement

pursuant to [the] savings clause and general principles of contract law . . . . The

renewal clause does not render the contract void, even if [the plaintiff’s]



4
  Section 20.7 of the Agreement provides that the Agreement shall be governed by and construed
in accordance with the laws of the State of New York. [Doc. 1-1 at p. 20].
                                              9
      Case 1:17-cv-01104-WMR Document 130 Filed 04/27/20 Page 10 of 12




interpretation were accepted”); see also Refinemet Int’l Co. v. Eastbourne N.V., 815

F. Supp. 738, 742 (S.D.N.Y. 1993), aff’d, 25 F.3d 105 (2d Cir. 1994) (“Under New

York law, the measure of whether a contract’s provisions are severable is a question

of intent, determined from the language of the contract and the circumstances under

which the contract was made”).

       The Court concludes that Drummond breached Section 20.2 of the Agreement

when it unilaterally redefined the “Benchmark” without a written amendment

executed by the parties and then billed Southern Coal based on the unilaterally

redefined “Benchmark.” The breach resulted in Southern Coal’s overpayment of

Throughput Fees in the total amount of $1,140,000 ($380,000 each month for the

months of January, February, and March 2017). However, the Agreement was not

repudiated because Drummond continued to perform its obligation to provide

Southern Coal with throughput services and Southern Coal continued to utilize those

services after the discovery of the breach. [Doc. 1-5; Doc. 120 – Trial transcript at

p. 137]. Accordingly, the Court concludes that Southern Coal is entitled to credit

for the fees it overpaid in the amount of $1,140,000.5




5
 The Court notes that Southern Coal would ordinarily be entitled to a refund for overpayment
pursuant to Section 15 of the Agreement. [See Doc. 1-1 at p. 17 Section 15].
                                            10
       Case 1:17-cv-01104-WMR Document 130 Filed 04/27/20 Page 11 of 12




       Based on the Court’s award of summary judgment to Drummond in regard to

Southern Coal’s liability for the minimum monthly Throughput Fees set forth in

Section 6.1 of the Agreement [see Doc. 40], as well as the evidence adduced at trial,

the Court concludes that Southern Coal has breached Section 6.1 of the Agreement

by failing to pay the minimum monthly Throughput Fee for the months of May

through December 2017. Accordingly, Drummond has incurred $8,000,000 in

damages as a result of said breach ($1,000,000 each month for the months of May

through December 2017). As Southern Coal is entitled to the above credit in the

amount of $1,140,000, the Court concludes that Drummond is entitled to recover

$6,860,000 from Southern Coal as a result of said breach.6

       Lastly, based on the Court’s award of summary judgment to Drummond with

regard to James Justice’s liability under the guarantee [see Doc. 40], as well as the

evidence adduced at trial, the Court concludes that James Justice is personally liable,

jointly and severally, for the $6,860,000 and pre-judgment interest referenced above.



6
  The Court does not address the Defendant’s claim for prejudgment interest in that the amount
of this award is inconsistent with the amount which the Defendant invoiced the Plaintiff. If
Defendant contends that it is nonetheless entitled to an award of interest, then Defendant should
file a brief in regard to such claim within fifteen (15) days of the date of docketing of this Order.
Plaintiff may file a response brief within fifteen (15) days of the filing of any brief by the
Defendant. Defendant may also file a reply to the Plaintiff’s response within seven (7) days of
the filing of such response. If Defendant does not timely file a brief in support of its claim for
interest, then such claim will be deemed abandoned and this judgment shall be final in all
respects.
                                                 11
      Case 1:17-cv-01104-WMR Document 130 Filed 04/27/20 Page 12 of 12




IV.   JUDGMENT

      For all of the above reasons, IT IS HEREBY ORDERED that Drummond is

entitled to JUDGMENT against Southern Coal and James C. Justice, II, jointly and

severally, in the amount of $6,860,000.

      IT IS SO ORDERED, this 27th day of April, 2020.




                                          12
